     Case 3:20-cv-00656-K-BN Document 5 Filed 04/21/20        Page 1 of 1 PageID 50



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

BUZZ PHOTO, ET AL.,                        §
                                           §
              Plaintiffs,                  §
                                           §
V.                                         §          No. 3:20-cv-656-K-BN
                                           §
THE PEOPLE’S REPUBLIC OF                   §
CHINA, ET AL.,                             §
                                           §
              Defendants.                  §

           ORDER REGARDING LOCAL COUNSEL REQUIREMENT

        Local Civil Rule 83.10(a) requires the appearance of local counsel where

counsel of record for a party does not reside or maintain the attorney’s principal office

in this district. “Local counsel” means a member of the bar of this court who resides

or maintains the attorney’s principal office in this district and whose residence or

principal office is located within 50 miles of the courthouse in the division in which

the case is pending. Accordingly, by May 12, 2020, Plaintiffs must file the entry of

appearance of local counsel satisfying Local Civil Rule 83.10(a)’s requirements or,

under Local Civil Rule 83.10(a), a motion for leave to proceed without local counsel.

Failure to do so will result in a recommendation of dismissal without prejudice of this

case without further notice.

        SO ORDERED.

        DATED: April 21, 2020

                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE
